GOURLEY, Chief Judge.
This is a motion of defendant to dismiss the complaint for the reason that venue does not exist in this court.
Based upon the allegations of the complaint that plaintiff is a resident of Ohio and defendants are residents of New York and New Jersey, the law is settled that venue. would ,not lie with this court. Olberding v. Illinois Central R. R., 346 U.S. 338, 74 S.Ct. 83, 98 L.Ed. 39; McCoy v. Siler, 3 Cir., 205 F.2d 498.
Counsel for plaintiff advises the court that based upon answers to divers interrogatories, he has reason to believe that one of the defendants, The Landis Trucking Co., Inc., was engaged in doing business in Pennsylvania.
Now, therefore, this 29th day of June, 1961, it is ordered and decreed that plaintiff is granted until July 10, 1961, to amend said complaint to allege jurisdiction and venue in this court. If said amended complaint is not filed by said date, the complaint will be dismissed.
If upon filing of said amended complaint counsel for defendant continues to question venue in this court, upon notice thereof, the same will be fixed for further argument July 27, 1961, at 9:30 A.M., D.S.T.